DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 9-16 are pending wherein claims 9-16 are amended and claims 10, 12, 14 and 16 are withdrawn from consideration and claims 1-8 are canceled. 

Status of Previous Rejections
	The previous rejection of claims 9, 11, 13 and 15 under 35 U.S.C 112(b) as being indefinite for failing to particularly point out and distinctly claims the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendments to claims 9, 11, 13 and 15. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (JP 2013-104071). 
In regard to claims 9 and 13, Oishi et al. (JP ‘071) discloses a method of hot extruding a cylindrical ingot having copper in the range of 73.5 to 79.5 mass percent, silicon in the range of 2.5 to 
The Examiner notes that the amounts of copper, silicon, phosphorus, lead, tin, aluminum and zinc for the alloys disclosed by Oishi et al. (JP ‘071) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of copper, silicon, phosphorus, lead, tin, aluminum and zinc from the amounts disclosed by Oishi et al. (JP ‘071) because Oishi et al. (JP ‘071) discloses the same utility throughout the disclosed ranges. 
Additionally, the Examiner notes that the heat treatment schedule disclosed by Oishi et al. (JP ‘071) overlap the heat treatment schedule of the instant invention, establishing prima facie obviousness. MPEP 2144.05 I. 
With respect to the recitation “a total content of Sn and Al present as inevitable impurity is 0.06 mass% or lower” in claim 9, since Oishi et al. (JP ‘071) discloses that the lower limit of both tin and aluminum may be 0.03 if present and therefore would read on the total content of tin and aluminum being 0.06 or lower mass percent. 
With respect to the recitation “a total amount of Fe, Mn, Co, and Cr as the inevitable impurities is lower than 0.08 mass%” in claim 9, Oishi et al. (JP ‘071) discloses wherein the presence of manganese is optional in an amount of 0.05 to 2 mass percent [0019] and therefore Oishi et al. (JP ‘071) would read on claim 9. 

78.0 ≤f1=[Cu]+0.8x[Si]+[P]+[Pb]≤80.8 and 
60.2≤f2=[Cu]-4.7x[Si]-[P]+0.5x[Pb]≤61.5 is satisfied” the Examiner notes that an alloy containing 76 mass percent copper, 3.1 mass percent silicon, 0.1 mass percent phosphorus, 0.1 mass percent lead and balance zinc is within the scope of Oishi et al. (JP ‘071) since f1 would be 78.68 and f2 would 61.38 in this instance and would therefore read on the claim. 
With respect to the recitation “in constituent phases of metallographic structure, when an area ratio of α phase is represented by (α)%, an area ratio of β phase is represented by (β)%, an area ratio of γ phase is represented by (γ)%, an area ratio of κ phase is represented by (κ)%, and an area ration of μ phase is represented by (μ)%, the relations of 
29≤(κ)≤60,
0≤(γ)≤0.3,
(β)=0,
0≤(μ)≤1.0,
98.6≤f3=(α)+(κ),
99.7≤f4=(α)+(κ)+(γ)+(μ),
0≤f5=(γ)+(μ) ≤1.2, and
30 ≤f6=(κ)+6x(γ)1/2+0.5x(μ) ≤62
are satisfied” in claim 9, Oishi et al. (JP ‘071) discloses wherein 60 ≤[α] ≤ 84 and 15 ≤ [κ] ≤40 [0050]; [β] would be less than or equal to 0.5% and [μ] would be less than or equal to 1.5 [0051]; and [γ} would be less than 2.0 [0052]. Oishi et al. (JP ‘071) discloses a range of κ values that would include 35% and a range of α values that would include 64.7% with no β, μ, or γ phases or extremely low amounts of γ phase so κ would be 35%, γ would be 0.00001%, μ would be 0%, α+κ 1/2+0.5x(μ) would be 35.06%. 
With respect to the recitation “the length of the long side of γ phase is 25 μm or less, the length of the long side of μ phase is 20 μm or less, and acicular κ phase is present in α phase” in claim 9, Oishi et al. (JP ‘071) discloses substantially similar compositions, processing and phases within the alloy. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 11, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,557,185. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regard to instant claims 9 and 11, claim 1 of U.S. Patent No. 10,557,185 discloses a method of manufacturing a free-cutting copper alloy worked material, the method comprising: any one or both of a cold working step and a hot working step; and an annealing step that is performed after the cold working or hot working step; wherein in the annealing step, the material is held at a temperature of 510 to 575⁰C for 20 minutes to 8 hours or is cooled in a temperature range from 575⁰C to 510⁰C at an average cooling rate of 0.1 to 2.5⁰C/min, subsequently the material is cooled in a temperature range from 470 to 380⁰C at an average cooling rate of higher than 2.5⁰C/min and lower than 500⁰C/minute, the manufactured free-cutting copper alloy worked material comprises: 
75.0 to 78.5 mass percent of copper; 
2.95 to 3.55 mass percent silicon; 
0.07 to 0.28 mass percent tin; 
0.06 to 0.14 mass percent phosphorus; 

25 ≤ (κ) ≤ 65,
0 ≤ (γ) ≤ 1.5
0 ≤ (β) ≤ 0.2,
0 ≤ (μ) ≤2.0,
97.0 ≤f3=(α) + (κ),
99.4 ≤f4=(α) + (κ) +(γ) + (μ)
0 ≤ f5=(γ) + (μ) ≤2.5,
27 ≤f6=(κ)+6x(γ)1/2 + 0.5x(μ) ≤ 70 are satisfied, the length of the long side of γ phase is 30 μm or less, the length of the long side of μ phase is 25 μm or less, and κ phase is present in α phase , which overlaps the scope of instant claim 9. MPEP 2144.05 I. 
In regard to instant claims 13 and 15, claim 4 of U.S. Patent No. 10,557,185 discloses wherein the manufactured free-cutting copper alloy worked material further comprises: one or more element(s) selected from the group consisting of 0.02 mass % to 0.08 mass % of Sb, 0.02 mass% to 0.08 mass% of As, and 0.02 mass% to 0.30 mass% of Bi, which reads on instant claims 13 and 15. 
Response to Declaration under 37 CFR §1.132
The Declaration under 37 CFR 1.132 filed March 11, 2021 is insufficient to overcome the rejection of claims 9 and 13 based upon Oishi et al. (JP ‘071) as set forth in the last Office action because:  
First, the Applicant primarily argues that the present invention relates to a high strength free cutting copper alloy having high strength, high temperature strength, excellent ductility and impact resistance as well as good corrosion resistance whereas Oishi et al. (JP ‘071) relates to a material for form rolling and a form rolled product, and particularly to a copper alloy in which a form rolled portion excellent in strength and corrosion resistance and in the present claims, κ1 phase is present in α phase in order to attain high strength and the length of the long side of γ phase and the length of the long side μ phase are defined in order to enhance corrosion resistance as described later. 
In response, the Examiner notes that the compositions and processing of the instant invention relative to that of Oishi et al. (JP ‘071) are substantially similar such that amounts of copper, silicon, phosphorus, tin, aluminum, lead and/or bismuth, manganese, nickel, and one or more elements from titanium at 0.003 to 0.3 mass percent, boron at 0.001 to 0.1 mass percent and zirconium at 0.0005 to 0.03 mass percent and zinc are substantially overlap; the amounts of the phases are substantially similar; and the processing of hot extruding at 650⁰C to 750⁰C (hot working step), followed by annealing at 520⁰C to 580⁰C for one hour, followed by cooling to 400⁰C or lower at a cooling rate of 1⁰C/min or greater are within the scope of the claim ([0019] and [0054-0064]). The Examiner also notes that Applicant refers to a κ1 that must be present to attain high strength and on page 5 of the Declaration, this κ1 (acicular κ phase) appears to be distinguished from normal κ phase and while an acicular phase is present in the claims, a particular amount is not specified. Thus, Applicant’s Declaration does not appear to be commensurate in scope with the pending claims. MPEP 716.02(b)(III). 

(1) the copper alloy is held at a temperature of 525 to 575⁰C for 15 minutes to 8 hours;
(2) the copper alloy is held at a temperature of 505⁰C or higher and lower than 525⁰C for 100 minutes to 8 hours;
(3) the maximum reaching temperature is 525 to 620⁰C and the copper alloy is held in a temperature range from 575 to 525⁰C for 15 minutes or longer; or
(4) the copper alloy is cooled in a temperature range from 575 to 525⁰C at an average cooling rate of 0.1 to 3⁰C/min, and after the copper alloy is heated or cooled under any one of the conditions (1) to (4) the copper alloy is cooled in a temperature range from 450 to 400⁰C at an average cooling rate of 3⁰C/min to 500⁰C/min (condition 5). The Applicant further argues that it is difficult to arrive at the production conditions of the present invention from the disclosure of Oishi et al. (JP ‘071).
In response, the Examiner notes that Applicant refers to amounts of κ1 phase which is not present in the pending claims. Since Applicant recites a substantially similar composition relative to that of the instant invention and annealing at 520⁰C to 580⁰C for one hour, followed by cooling to 400⁰C or lower at a cooling rate of 1⁰C/min or greater ([0019] and [0054-0064]) and selection of the claimed processing from the processing disclosed by Oishi et al. (JP ‘071) would have been obvious to one having ordinary skill in the art at the time the invention was filed. 
Third, the Applicant primarily argues that the κ1 phase is required and the silicon content and the compositional limitations necessary to precipitate the κ1 phase are specified in the claims; and the 
In response, the Examiner again notes that although Applicant argues that κ1 is required, the κ content is recited in the claims and not κ1 content which appears to be a specific type (acicular κ) of κ phase. Therefore, Applicants arguments are not commensurate in scope with the pending claims. MPEP 716.02(b)(III). Additionally, the Examiner notes that the claimed range of silicon is 3.05 to 3.55 mass percent whereas the silicon range disclosed by Oishi et al. (JP ‘701) is 2.5 to 3.7 mass  percent and therefore the amount silicon disclosed by Oishi et al. (JP ‘071) would be sufficient to precipitate the κ1 phase. 
Fourth, the Applicant primarily argues that in Oishi et al. (JP ‘701) there is no description or suggestion of the presence of κ1 phase and the Examiner’s conclusion that the claimed properties would be expected in Oishi et al. (JP ‘701) is wrong based on my knowledge of the alloys disclosed by Oishi et al. (JP ‘701) and the disclosure of Oishi et al. (JP ‘701) itself. 
In response, the Examiner notes that the substantially similar contents of elements in addition to the substantially similar processing would provide for the presence of the claimed phase regardless of whether that phase is explicitly disclosed in the reference or not. MPEP 2112.01 I.  
	Fifth, the Applicant primarily argues that in the comparison of Figure 2 of Oishi et al. (JP ‘701) with Figure 2 of the instant specification, that there is no κ1 phase present in Oishi et al. (JP ‘701) and there is κ1 phase in the Figure 2 of the instant specification and therefore the Examiner’s conclusions are incorrect. 
	In response, the Examiner notes that the magnification of these Figures is on a different scale with the magnification of Figure 2 of the present specification being much better (50 micrometers ~ 1 . 

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that if the silicon content reaches about 3.0 mass percent, the κ1 phase starts to be present in the α phase and when the silicon content is about 3.15 mass percent, the amount of acicular κ phase further increases. The Applicant further argues that there is no disclosure or teaching regarding the relationship between the κ1 phase and the silicon content and the relation between the κ1 phase and the composition relational expression f2 and therefore it is difficult to arrive at the copper alloy of the present invention. 
In response, the Examiner notes that the claimed range of silicon is 3.05 to 3.55 mass percent whereas the silicon range disclosed by Oishi et al. (JP ‘701) is 2.5 to 3.7 mass  percent and therefore the amount silicon disclosed by Oishi et al. (JP ‘071) would be sufficient to precipitate the κ1 phase. While Applicant argues that it would be difficult to arrive at the claimed invention from that disclosed by Oishi et al. (JP ‘072) arrival of the instant invention from the disclosure of Oishi et al. (JP ‘071) appears to be within the capability of one having ordinary skill in the art. 
Second, the Applicant primarily argues that the amounts of κ1 phase, μ phase and γ phase in copper alloys are affected by, not only the composition, but also the process conditions, specifically the average cooling rate in a temperature range from 450 to 400⁰C and an average cooling rate in a temperature range from 575 to 525⁰C and in order to precipitate κ1 phase in α phase and shorten the 
(1) the copper alloy is held at a temperature of 525 to 575⁰C for 15 minutes to 8 hours;
(2) the copper alloy is held at a temperature of 505⁰C or higher and lower than 525⁰C for 100 minutes to 8 hours;
(3) the maximum reaching temperature is 525 to 620⁰C and the copper alloy is held in a temperature range from 575 to 525⁰C for 15 minutes or longer; or
(4) the copper alloy is cooled in a temperature range from 575 to 525⁰C at an average cooling rate of 0.1 to 3⁰C/min, and after the copper alloy is heated or cooled under any one of the conditions (1) to (4) the copper alloy is cooled in a temperature range from 450 to 400⁰C at an average cooling rate of 3⁰C/min to 500⁰C/min (condition 5). The Applicant further argues that it is difficult to arrive at the production conditions of the present invention from the disclosure of Oishi et al. (JP ‘071).
In response, the Examiner notes that Applicant refers to amounts of κ1 phase which is not present in the pending claims. Since Applicant recites a substantially similar composition relative to that of the instant invention and annealing at 520⁰C to 580⁰C for one hour, followed by cooling to 400⁰C or lower at a cooling rate of 1⁰C/min or greater ([0019] and [0054-0064]) and selection of the claimed processing from the processing disclosed by Oishi et al. (JP ‘071) would have been obvious to one having ordinary skill in the art at the time the invention was filed. 
Third, the Applicant primarily argues that in Oishi et al. (JP ‘701) there is no description or suggestion of the presence of κ1 phase and the Examiner’s conclusion that the claimed properties would be expected in Oishi et al. (JP ‘701) is wrong based on my knowledge of the alloys disclosed by Oishi et al. (JP ‘701) and the disclosure of Oishi et al. (JP ‘701) itself. 

Fourth, the Applicant primarily argues that in the comparison of Figure 2 of Oishi et al. (JP ‘701) with Figure 2 of the instant specification, that there is no κ1 phase present in Oishi et al. (JP ‘701) and there is κ1 phase in the Figure 2 of the instant specification and therefore the Examiner’s conclusions are incorrect. 
	In response, the Examiner notes that the magnification of these Figures is on a different scale with the magnification of Figure 2 of the present specification being much better (50 micrometers ~ 1 cm) whereas the magnification of the Figure 2 of Oishi et al. (JP ‘701) is not as good (400 micrometers ~ 1 cm) and one having ordinary skill may be able to see the κ1 phase in the α phase in the instant Figures, but perhaps would not be able to see the κ1 phase in the α phase in Oishi et al. (JP ‘701) due to the magnification difference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796